Citation Nr: 0913959	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-41 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for hyperthyroidism, to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for liver dysfunction 
with porphyria cutanea tarda, to include as due to exposure 
to herbicides.

5.  Entitlement to service connection for respiratory 
disability, claimed as asthma, to include as due to exposure 
to herbicides.

6.  Entitlement to service connection for kidney dysfunction, 
to include as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to January 
1968, and from December 1968 to February 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the benefits sought on appeal.  In 
August 2006, the Veteran testified before the Board at a 
hearing held at the RO.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), that reversed a Board decision that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides in which the only evidence of exposure 
is the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  In this case, the Board 
imposed a stay on the Veteran's claims for service connection 
for diabetes mellitus, hyperthyroidism, chloracne, liver 
dysfunction with porphyria cutanea tarda, a respiratory 
disability, and kidney dysfunction, to include as due to 
exposure to herbicides, because they fall within that 
category and were included in that stay.  The United States 
Court of Appeals for the Federal Circuit issued a decision in 
that case, Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008).  The 
appellant filed a petition for a writ of certiorari to the 
Supreme Court, which was denied on January 21, 2009.  Haas v. 
Peake, 129 S.Ct. 1002 (Jan. 21, 2009).  The stay of Haas-
related cases has been lifted and The Board now proceeds with 
adjudication of the Veteran's claims. 

The issues of entitlement to service connection for diabetes 
mellitus, hypothyroidism, a respiratory disability, and 
kidney dysfunction are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

At his August 2006 hearing before the Board, the appellant 
withdrew his appeal concerning entitlement to service 
connection for chloracne and liver dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issues of entitlement to service connection for chloracne and 
liver dysfunction have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In November 2004, the Veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, perfecting his appeal as to 
the issues of entitlement to service connection for chloracne 
and liver dysfunction, as identified in the November 2004 
statement of the case.

At his August 2006 hearing before the Board, the Veteran 
stated that he was withdrawing the appeal as to the issues of 
entitlement to service connection for chloracne and liver 
dysfunction.  The Board finds that the Veteran' s statement 
indicating his intention to withdraw the appeal as to those 
issues, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(a statement made during a personal hearing, when later 
reduced to writing in a transcript, constitutes a Notice of 
Disagreement within the meaning of 38 U.S.C. § 7105(b)).

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for chloracne and liver 
dysfunction, there remain no allegations of errors of fact or 
law for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection 
for chloracne and liver dysfunction are dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for chloracne, to include as due to exposure to 
herbicides, is dismissed.

The appeal concerning the issue of entitlement to service 
connection for liver dysfunction, to include as due to 
exposure to herbicides, is dismissed.






REMAND

Additional development is needed prior to further disposition 
of the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

First, at the August 2006 hearing, the Veteran testified that 
he received treatment at the VA Medical Center (VAMC) in 
Phoenix, Arizona, in 1998, and at present.  However, the only 
VA medical records that are associated with the claims file 
are dated from June 1999 to July 2004.   To aid in 
adjudication, any VA medical records dated prior to June 1999 
and after July 2004, including treatment records from the 
VAMC in Phoenix, Arizona, should be obtained.  The Veteran 
also testified that he received treatment for a respiratory 
disability from private physician Dr. Kammrow in 1972.  As 
those records have not been associated with the claims file, 
they should also be requested and obtained.

Finally, the Veteran contends that he was exposed to 
herbicides during his "in country" service in Vietnam.  In 
the February 2009 informal hearing presentation, his 
representative requested copies of the Veteran's unit 
histories to support the Veteran's claim, as the service 
personnel records do not indicate "in country" service in 
Vietnam.  Accordingly, a request should be made for copies of 
the unit histories for ANTISUBFITRON ONE, NAS from August 
1964 to January 1968 and FAIRECONRON ONE from December 1968 
to February 1970 that document whether those unit histories 
demonstrate "in country" service in Vietnam.


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, or any other appropriate service 
department office, to obtain any records 
of assignments and duties of the Veteran's 
units, the ANTISUBFITRON ONE, NAS from 
August 1964 to January 1968, and 
FAIRECONRON ONE from December 1968 to 
February 1970, to determine whether the 
unit histories demonstrate "in country" 
service in Vietnam..

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. Kammrow 
and any additional providers and treatment 
records identified by the Veteran.  All 
attempts to secure the records must be 
documented in the claims folder.

3.  Obtain the Veteran's VA medical 
records dated prior to June 1999 and since 
July 2004, including treatment records 
from the VAMC in Phoenix, Arizona.

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 



Veterans Claims for development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


